El Juez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
Este es un caso de violación. El acusado fué juzgado ante el tribunal de derecbo, por haberlo así solicitado, y ce-lebrado el juicio se le declaró culpable del delito imputádole en la acusación.
Antes de empezar el juicio, el acusado pidió de la corte se ordenara el sobreseimiento del caso, por el fundamento de haber transcurrido el término de 120 días sin que se hu-biera celebrado el juicio y sin que el acusado hubiera pedido la suspensión del mismo.
El fiscal se opuso a la moción y alegó que en noviembre de 1921 el acusado había estado conforme en suspender la vista del caso, cuya suspensión había sido solicitada por dicho fiscal.
La acusación fué presentada el 4 de abril de 1921. En noviembre de 1921, fecha a que se refiere el fiscal, ya ha-bían transcurrido más de siete meses desde la presentación de la acusación. El juicio fué celebrado ctespués de aquella suspensión, el 3 • de abril de 1922, transcurriendo de nuevo más de 120 días.
*490Estamos conformes en que al acceder el acusado a la sus-pensión de la vista en noviembre de 1921, implícitamente renunció al derecho que tenía en aquel momento a que se so-breseyera la acusación de acuerdo con el artículo 448 del Có-digo de Enjuiciamiento Criminal, pero no en que su anuen-cia a la suspención pueda interpretarse c'omo una renuncia absoluta al derecho que a un juicio rápido le garantizan el artículo 11 del propio Código de Enjuiciamiento Criminal y el 2 de la Ley Orgánica.
Si después de la suspensión la corte no señala la vista para dentro de un término razonable en armonía con el es-píritu de la ley, concretado en cuanto a término razonable en el artículo 448 del Código de Enjuiciamiento Criminal, surge necesariamente en el acusado de nuevo el derecho a pedir el sobreseimiento.
Aquí la corte dejó pasar, como hemos consignado, des-pués de suspendida la vista, más de cuatro meses sin celebrar el juicio, transcurriendo, por tanto, más de los ciento veinte días fijados por el propio legislador para el primer caso, y el sobreseimiento debió decretarse. Al no hacerlo así, cometió la corte el error que señala el apelante en su alegato.
Ahora bien, trantándose, como se trata, de un delito de violación, felony, de acuerdo con las propias prescripciones de la ley, artículo 452 del Código de Enjuiciamiento Criminal, el auto de sobreseimiento no impedirá la formación de otro proceso por el mismo delito.
Por las razones expuestas, debe revocarse la sentencia y ordenarse el sobreseimiento del caso.

Revocada la sentencia apelada y sobreseído el caso.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.